IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Matthew J. Snyder,                       :
Executor of the Estate of                :
Robert F. Snyder, Jr.,                   :
                            Appellant    :
                                         :
               v.                        :
                                         :
Brecknock Township,                      :
Fiorenzo Ferretti,                       :
and Christine Ferretti                   :        No. 2233 C.D. 2014


                                        ORDER


            NOW, December 17, 2015, having considered appellant’s “motion for

reconsideration or reargument en banc” and appellees’ “motion for reconsideration

or reargument en banc” and appellees’ response thereto, the motions are denied.



                                             _____________________________
                                             DAN PELLEGRINI,
                                             President Judge